23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Dale PUCKETT, Plaintiff Appellant,v.CRESTAR BANK CORPORATION, Defendant Appellee.
No. 94-1029.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided April 4, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-93-531).
Robert Dale Puckett, appellant Pro Se.
Jeffrey Alan Oppleman, Zwerdling, Oppleman & Paciocco, Richmond, VA, for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in this action seeking redress for purported erroneous charges against Appellant's bank accounts.  Appellant previously raised the same claims against Appellee in a separate action, which the district court dismissed with prejudice for failure to state a claim.  The instant action therefore is barred by res judicata.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the district court's dismissal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The "Request for Admission Pro Hac Vice" is denied.


2
AFFIRMED.